CUDAHY, Circuit Judge,
concurring:
I concur fully in the cogent majority opinion and agree that Wartman v. Branch 7, Civil Div. County Court, 510 F.2d 130 (7th Cir.1975), requires that this case be remanded. I write separately only to emphasize two points.
. First, while I agree that section 1915, 28 U.S.C. § 1915, grants courts the discretion to order partial fees in some circumstances, I am reluctant to embrace partial-fee plans without qualification. They are not necessarily an appropriate feature of a statutory scheme designed to ensure that poor litigants have meaningful access to the federal courts. Some evidence suggests that partial-fee plans have neither significantly reduced the number of prisoner civil rights actions filed nor deterred frivolous claims from being brought. See generally T. Willging, Partial Payment of Filing Fees in Prisoner In Forma Pauperis Cases in Federal Courts: A Preliminary Report (Federal Judicial Center 1984). If these plans are to be adopted, to ensure fairness and effectiveness I feel strongly that we should follow the approach taken by the Eighth Circuit in In re Williamson, 786 F.2d 1336, 1340-41 (8th Cir.1986). That case requires that any partial-fee plan incorporate several features, including: (1) publication of the plan as a local rule or as an en banc opinion; (2) calculation of the fee based on a small and fixed percentage of either the litigant’s assets on hand or the income received over a relatively short period of time (with an opportunity for the litigant to contest the accuracy of these calculations); and (3) provisional filing of a complaint to be processed in the ordinary way despite possible delays that might otherwise be caused by the in forma pauperis inquiries.
Second, thorny problems of equal protection seem to lurk in circumstances where partial-fee plans are adopted or carried out only with respect to prisoner petitioners and not to non-prisoners who seek in for-ma pauperis status. Such a difference in treatment seems ill-advised, may be unconstitutional and should be carefully examined before a plan is put into effect.